      Case 4:19-cr-00037-BSM Document 15 Filed 12/17/18 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS


UNITED STATES OF AMERICA                          )
                                                  )
VS.                                               )    No. 4:18-MJ-351
                                                  )
JOSE REYES-SANCHEZ                                )


                                ENTRY OF APPEARANCE

          COMES NOW, Jose Reyes-Sanchez, by and through his lawyer, Leonardo A.

Monterrey, Monterrey Law Firm P.L.L.C., and for his Motion for Entry of Appearance,

states:

    1. The Defendant has retained Leonardo A. Monterrey, and he wishes to be listed as

          attorney of record.

          WHEREFORE, Defendant prays that Leonardo A. Monterrey

be listed as attorney of record.


                                    Respectfully submitted,

                                     By:   /s/ Leonardo A. Monterrey
                                            Leonardo A. Monterrey
                                            Ark. Bar No. 2008-050
                                            Monterrey Law Firm P.L.L.C.
                                            4800 W Commercial Dr.
                                            North Little Rock, AR 72201
                                            (501) 353-2730
                                            Fax – (866) 826-1260
                                            lmonterrey@monterreylaw.net
      Case 4:19-cr-00037-BSM Document 15 Filed 12/17/18 Page 2 of 2



                             CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that on this 17th day of December, 2018, I
electronically filed the foregoing document with the Clerk of the Court using CM/ECF
system, thereby sending notification of such filing to all parties associated with the case
in the CM/ECF system.



                                             _/s/ Leonardo A. Monterrey___
                                             Leonardo A. Monterrey
                                             Attorney at Law
